Citation Nr: 9921278	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico

THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously described.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, M.D.


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel
INTRODUCTION

The veteran had active service from June 1953 to May 1955. This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office in San Juan, Puerto Rico 
(hereinafter RO). An RO hearing was held in February 1997.

Entitlement to service connection for a depressive neurosis was 
granted by the RO in March 1972, and a 50 percent rating was 
assigned.  In a rating decision in July 1974 the rating was 
increased from 50 percent to 70 percent disabling.

Subsequently, in a rating decision in April 1975, it was 
determined that the grant of service connection for a depressive 
neurosis was a clear and unmistakable error by the RO.  The 
veteran was informed of the RO's intent to sever service 
connection. This was accomplished by a July 1975 rating decision.

Restoration of service connection for a psychiatric condition, 
variously described was denied by the Board in December 1976.  
The Board again denied service connection in August 1982, holding 
that no new basis for a grant, since the December 1976 decision 
had been set forth.  

Thereafter, the veteran has continued to attempt to reopen this 
claim, however, the RO had consistently denied the veteran's 
attempts to reopen the claim on the basis that he has failed to 
submit new and material evidence of service connection for a 
psychiatric disorder.  Notice of the pertinent rating actions was 
provided, and timely disagreement therewith was not evidenced.  
The last of these unappealed rating actions was dated in February 
1991.  This is the last final decision on any basis.  38 U.S.C.A. 
§ 7105; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder, as 
will be explained in detail below.  Consequently, that issue has 
been reframed as entitlement to service connection for a 
psychiatric disorder and will be dealt with on a de novo basis in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
psychiatric disorder by decisions rendered in December 1976, and 
in August 1982.  By rating action of February 1991, the RO held 
that no new and material evidence had been submitted to reopen a 
service connection claim.  There was no timely disagreement after 
notification of this claim, and this is the last final decision 
on any basis.

2.  Additional evidence, in the form of testimony before a 
hearing officer in February 1997 by Jose A. Juarbe, M.D.(with the 
credibility of that evidence presumed only insofar as determining 
reopening of the claim), submitted subsequent to the RO's denial 
of service connection for a psychiatric disorder by decision 
rendered in February 1991, was not previously on file and is so 
significant as to require review of all evidence of record.


CONCLUSION OF LAW

The evidence received subsequent to the RO's last final decision 
denying entitlement to service connection for a psychiatric 
disorder is new and material; therefore, the veteran's claim has 
been reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board and unappealed RO decisions are final with the exception 
that a claim may be reopened by submission of new and material 
evidence. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998); see also, Hodge v. West, 155 F. 
3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).

"New" evidence means more than evidence that has not previously 
been included in the claims folder, and must be more than merely 
cumulative or redundant, in that it presents new information. 
38 C.F.R. § 3.156; Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
Court held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in that 
it is evidence not previously of record that bears "directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim."  38 C.F.R. § 3.156(a) (1998); see Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United States Court 
of Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of the 
claim as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), wherein the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is new 
and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then determine 
if the claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its merits, 
which requires consideration of all of the evidence, both old and 
new.  See also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether evidence 
is new and material, the credibility of the submitted evidence 
is, preliminarily, to be presumed.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

In the instant case, as noted, restoration of service connection 
was denied by the Board for a psychiatric disorder in a decision 
rendered in December 1976.  In a subsequent decision, it was held 
that evidence was not presented that established a basis for 
changing the prior decision.  The Board determined that the 
veteran had an acute anxiety attack in service, had a 
psychoneurosis shown shortly after service, and did not 
demonstrated a psychosis within 1 year following service 
separation.  Thereafter, the veteran has continued to attempt to 
reopen this claim. However, the RO had consistently denied his 
attempts on the basis that he has failed to submit new and 
material evidence to reopen.  The last of these rating actions, 
none of which were appealed was February 1991.  That is the last 
final decision on any basis.

In making the original decision on the merits, the Board 
considered the evidence then of record which included the 
veteran's enlistment and separation examinations; service medical 
records; VA examination records, and numerous statements from 
doctors who reported treating the veteran for a psychiatric 
disorder, and claiming the disorder was related to service.  

The record also contained an independent medical opinion (IME), 
dated May 1976, from Marshall A. Falk, M.D, F.A.P.A.,S.C., which 
stated that, "the veteran's psychosis is not related in any way 
to the episode of acute anxiety as described in 1953."

Evidence submitted subsequent to the Board denials was held by 
the RO in several unappealed rating actions to be redundant and 
duplicative of evidence previously considered.  The last of these 
rating actions was in February 1991.  The record does not reflect 
that any of the ratings were timely appealed.

Subsequently, the veteran was afforded a hearing at the RO in 
February 1997.  He was accompanied by his spouse, and Jose A. 
Juarbe, M.D., a psychiatrist, who testified as an expert witness.  
No testimony was presented by the veteran or his spouse. Dr. 
Juarbe testified that he spoke to the veteran on prior occasions, 
for 4 to 5 hours, and reviewed the service records and claim file 
the morning of the hearing.  He noted that the veteran told him 
he had been treated "countless times." in service, although the 
records only showed treatment on one occasion.

Dr. Juarbe testified that according to the records, the origin of 
an emotional condition, has to be referred to November 3, 1953 
when he was diagnosed with an anxiety condition.  Dr. Juarbe 
noted that the veteran was told by the VA doctors that his 
schizophrenia was an aggravation of his anxiety neurosis.  He 
testified that he had no doubt that the veteran's condition 
originated while he was in the military service.  At one point, 
the hearing officer asked Dr. Juarbe, "are you making reference 
to the evidence indicated in the legal proceedings, or do you 
have any other records?"  Dr. Juarbe indicated he had no other 
evidence other than the claims file.

The question for resolution is whether that testimony of Dr. 
Juarbe is cumulative, or new and material, evidence. Dr. Juarbe's 
testimony, relating the onset of veteran's psychiatric disorder 
to service, was not previously considered by the Board or the RO.  
However, it should be emphasized that in reaching this decision, 
the credibility of Dr. Juarbe's testimony is presumed only 
insofar as determining reopening of the claim. Justus v. 
Principi, 3 Vet. App. 510 (1992). As such that evidence is not 
redundant and is so significant that all evidence should be 
considered due to the medical opinion that veteran's psychiatric 
disorder might be related to service. Therefore, the Board 
concludes that Dr. Juarbe's testimony constitutes "new and 
material" evidence. Accordingly, since the evidence is new and 
material, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.156(a), 20.1105.

Therefore, the issue of entitlement to service connection for a 
psychiatric disorder will be dealt with by the Board on a de novo 
basis with consideration of any relevant subissues, statutes, 
regulations, or Court precedents. See Curry v. Brown, 7 Vet. App. 
59 (1994).


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a psychiatric disorder, 
variously described, and the appeal is allowed to this limited 
extent.


REMAND

It is reiterated that since the Board, in the decision herein, 
has determined that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for a 
psychiatric disorder, that issue has been reframed as entitlement 
to service connection for a psychiatric disorder, variously 
described, and will be dealt with on a de novo basis.  With 
respect to this now reframed issue, initial review of the 
evidentiary record indicates that additional evidentiary 
development should be accomplished prior to final appellate 
determination, for the following reasons.

The evidence of record contains medical statements by several 
different physicians who treated the veteran for his psychiatric 
disorder.  However, there has been no submittal of any actual 
medical treatment records, other than a purported 1955 to 1956 
record of Enrique Carlo Aymat, M.D., and some excerpts from 1977 
VA records. Dr. Juarbe also has not submitted his medical records 
of treatment of the veteran on which his diagnosis was based. 
Such medical treatment records may be of significant relevance in 
resolving this etiological point in controversy concerning 
veteran's psychiatric disorder. 

Although an IME opinion in May 1976 found the veteran's 
psychiatric disorder not to be related to service, it is 
determined that in light of Dr. Juarbe's contradicting opinion, a 
review by a board of VA psychiatrists is required. This veteran's 
overall psychiatric picture has been very confusing by the fact 
that, while he allegedly was unable to work or study since 
service, there is evidence in file indicating he attended medical 
school, and practiced medicine. Other controversial evidence 
includes a medical statement from Dixon Ramirez, M.D., dated in 
1955, which was considered not credible by the RO, because the 
letterhead contained a zip code which did not exist in 1955.  
Some clarification of that matter has been sent in.  It is 
unclear how the doctor arrived at the date, and his complete 
records, or a statement as to how he arrived at the specific 
dates should be obtained.

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, the 
RO should request an examination by a board of two psychiatrists 
who have not previously examined the veteran to determine the 
etiology of any acquired psychiatric disorder that may be 
manifested, and to render an adequate medical opinion.

Accordingly, the case is REMANDED for the following:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who have provided him with 
relevant treatment for psychiatric problems 
since service, and to the present time, and 
not already associated with the claims 
file.  A specific attempt to obtain the 
records of treatment should be undertaken.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran, 
to request specifically any and all medical 
or treatment records or reports relevant to 
the above mentioned claim, and not already 
of file. In particular, Dr. Juarbe's 
medical records must be obtained.  In 
addition, Dr. Ramirez should be contacted 
for copies of all his clinical records.  If 
they are unavailable, the Dr. should be 
requested to submit a statement as to how, 
in the 1990's he was specifically able to 
date treatment of the veteran if he did not 
have his own clinical records upon which to 
rely.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder. If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2. Thereafter, and whether records are 
obtained or not, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination to be conducted by 
a board of two (2) examiners who have not 
previously examined or treated the veteran, 
to determine the diagnoses of all 
psychiatric disorders that are present. All 
indicated tests should be accomplished, and 
all clinical findings should be reported in 
detail.  The entire claims folders should 
be reviewed by the examiner(s) prior to the 
examination(s), and a statement to that 
effect must be included in the examination 
report(s).  The examination report should 
express an opinion, including degree of 
probability, as to whether veteran had a 
chronic psychiatric disorder 
(psychoneurosis or psychosis) during 
service or proximate thereto; and if so, 
the diagnosis and approximate date of onset 
thereof should be given. 

The psychiatrist(s) should comment on the 
clinical significance, if any, of any 
medical evidence acquired by this remand. 

The examiners should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  To the 
extent that psychological testing is 
indicated, those studies should also be 
conducted.

If the diagnosis of a psychiatric disorder 
is deemed appropriate, the examiners are 
requested to express an opinion as to 
whether there is a link between the 
current symptomatology and the anxiety 
disorder in service.  The examiners are 
also requested to comment on the 1976 IME 
opinion, and Dr. Juarbe's contradicting 
medical opinion.

The psychiatrist(s) should adequately 
summarize the relevant medical history and 
clinical findings, and provide detailed 
reasons for the medical conclusions 
reached. If these matters cannot be 
medically determined without resort to mere 
conjecture, this should be commented upon 
by the psychiatrist(s) in the report(s).

3.  The veteran, appellant, and 
representative are informed that they may 
submit additional evidence or argument as 
to this issue while the case is undergoing 
remand development.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Thereafter, the RO 
should readjudicate the appellant's claim 
on the merits. Consideration should be to 
afforded to all applicable laws, 
regulations, and diagnostic codes. Specific 
attention is directed to the examination 
report. If it does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action. 38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991). 

Thereafter, to the extent benefits are not granted, the case 
should be returned to the Board for further appellate 
consideration, in accordance with appropriate appellate 
procedure.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this claim.  
No action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

